Citation Nr: 0941390	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome (IBS), as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran had service in the Persian Gulf in support of 
Operation Desert Storm.

2.  Gastrointestinal symptomatology is not attributed to a 
known diagnosis.

3.  Gastrointestinal symptoms did not become manifest during 
service in the Southwest Asia theater of operations and are 
not shown to be chronic.  

4.  A gastrointestinal disorder is not presumed to be related 
to service as due to an undiagnosed illness.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.311, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) ( West 2002); 38 C.F.R. § 3.317(a)(1) 
(2009). 
 
A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i) (2009). 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2), (5) (2009). 
 
Compensation shall not be paid under 38 C.F.R. § 3.317 if:  
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2009). 
 
With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous diagnostic 
code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 
 
Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question to consider in evaluating a service-
connection claim on a direct basis is whether the evidence 
establishes a current disability.  In this regard, the 
Veteran contends that he has experienced IBS since he 
returned from overseas service in the Saudi Arabia and 
continues to experience symptoms of abdominal cramps, 
constipation, and diarrhea.   
 
However, there is no competent medical evidence of a 
diagnosed disability manifesting the Veteran's 
gastrointestinal complaints.  Importantly, service treatment 
records are absent for a diagnosed chronic disability 
relating to a chronic gastrointestinal disorder, such as IBS.

For instance, although the Veteran reported digestive 
problems, such as diarrhea, during service in July 1982 and 
September 1987, he was not diagnosed with a chronic 
gastrointestinal disorder.  Instead, the diagnosis was of 
gastroenteritis and of suspected acute gastroenteritis, 
respectively.  Significantly, subsequent service examinations 
dated August 1991 and February 1995 noted "normal" findings 
of the abdomen and viscera, suggesting that his 
gastroenteritis had fully resolved in service.  Additionally, 
following an appendectomy in October 1994 as a result of a 
diagnosis of acute appendicitis, a November 1994 treatment 
report expressly reported noted that there were no residual 
problems.  

Also, while service treatment records reflect that the 
Veteran's fecal occult blood and testicular examination came 
back abnormal in 2000, the service treatment records failed 
to identify the specific abnormality or the presence of any 
associated pathology.  The Board finds it significant that 
the service treatment records indicated that he did not 
undergo any further treatment or testing as a result of the 
abnormal test results, as well as the fact that he expressly 
denied any bowel or bladder incontinence in February 1999, 
March 2002, and April 2002 service treatment records.  

Further, while the Board acknowledges the Veteran's 
complained of occasional constipation in June 2004, he 
indicated his symptoms were better after increasing his fiber 
and water intake.  In contemplation of his statement, in 
addition to the absence of a diagnosed chronic 
gastrointestinal disorder, such as IBS, in relation to his 
complaints, the Board finds that no chronic gastrointestinal 
disorder was noted in service.

	Next, post-service medical evidence does not reflect a 
diagnosis of a chronic gastrointestinal disorder after 
service discharge.  Of note, a December 2005 colonoscopy 
revealed normal findings but for the presence of internal 
hemorrhoids. Next, although the Veteran sought private 
treatment for complaints of constipation in June 2006.  The 
assessment was "constipation - suspect irritable bowel 
syndrome."  The Board finds this statement speculative as to 
a diagnosis of IBS.  
	
	Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  
Moreover, a more recent August 2008 VA examination determined 
that there was "not objective evidence of a chronic 
gastrointestinal disorder."  Therefore, this evidence does 
not support a finding of a chronic gastrointestinal disorder.
	
	The Board has also considered the Veteran's statements 
asserting continuity of symptoms of IBS.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   
However, he is not competent to diagnose his symptoms as a 
chronic gastrointestinal disorder, such as IBS.  Moreover, to 
the extent that he has asserted that he has continued to 
experience symptoms of abdominal pain, cramping, diarrhea, 
constipation, and nausea since service in 1997, the Board 
finds these statements to lack probative value.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
the Board finds that his reported history of continued 
gastrointestinal symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in 1997, the service 
treatment records reflect that he expressly denied bladder or 
bowel problems in February 1999, March 2002, and April 2002.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).
	
Therefore, the Board finds that the Veteran statements, which 
allege that his symptoms began in 1997 and have become worse 
since service, are found to be less probative than the 
objective medical evidence of record, given the 
inconsistencies demonstrated with his previous statements 
made for treatment purposes.  See Rucker, 10 Vet. App. at 73 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).
	
	Moreover, in light of the fact that there is no competent 
medical evidence of a current diagnosed disability, the claim 
under the theory of direct service connection must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(stating 
that "[i]n the absence of proof of a present disability 
there can be no valid claim").  
 
Next, the Board will consider the claim for service 
connection for a gastrointestinal disorder as due to an 
undiagnosed illness.  The Board notes that the Veteran has 
qualifying service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Specifically, he 
served in Saudi Arabia from April 1996 to June 1996.  

The Veteran does not contend, nor does the evidence 
establish, that his symptoms manifested during his overseas 
service; rather, he claims that his symptoms began in 1997, 
more than six months after he returned stateside.

Notwithstanding the Veteran's qualifying service in the 
Persian Gulf War, it is determined that the provisions of 38 
C.F.R. § 3.317 do not serve as a basis for an award of 
service connection for his claimed gastrointestinal disorder.  

Specifically, the Board reiterates that the presumption under 
38 C.F.R. § 3.317 only operates where the evidence 
demonstrates a "qualifying chronic disability," and a 
"chronic" is further defined as a disability that has 
existed for six months or more or that has exhibited 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(4).  The six-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.  

Here, the weight of the evidence does not suggest that the 
Veteran has a "chronic" disorder as defined by 38 C.F.R. 
§ 3.317(a)(4).  In this regard, treatment reports do not 
indicate treatment for or complaints of gastrointestinal 
symptoms more than once in a six-month period.  

While he stated that his symptoms began in 1997, of each of 
his in-service documented complaints discussed in detail 
above (diarrhea in July 1982, diarrhea in September 1987, 
abdominal pain due to acute appendicitis in October 1994, 
abnormal fecal occult blood and testicular examination 
results in 2000, and of occasional constipation in June 
2004), the identified symptoms have not been shown to have 
existed for a six-month period, nor have they demonstrated 
intermittent episodes of improvement and worsening over a 
six-month period.  

To the contrary, service treatment records suggest that each 
of the Veteran's in-service complaints appear to have been 
isolated incidents:  in July 1982, he reported a two-day 
history of symptoms; in September 1987, he complained of 
symptoms only since Monday (he was treated on a Thursday); in 
October 1994, he complained of right lower abdominal quadrant 
pain attributed to appendicitis since 3:00 a.m. and denied 
other symptoms of abdominal discomfort; the 2000 abnormal 
fecal occult blood and testicular examination results did not 
identify any related gastrointestinal pathology, and service 
treatment records were absent for any other abnormal tests; 
and the June 2004 report of occasional constipation was noted 
to be "better" with increased fiber and water.  

The fact that service examinations dated January 1981, April 
1985, August 1991, and February 1995 did not identify any 
gastrointestinal abnormalities and the fact that the Veteran 
denied bowel and bladder problems in February 1999, March 
2002, April 2002 also weighs against a finding of chronicity 
of gastrointestinal symptoms.   

Significantly, while the Veteran complained of constipation 
in June 2006 after discharge from service, there is no other 
evidence of continuing treatment for ongoing symptoms or 
complaints until the VA examination in August 2008.  It is 
also noted that he denied bowel or bladder dysfunction during 
his March 2006 VA spine examination and indicated that he did 
not of a history of fecal incontinence or obstipation in his 
August 2008 VA spine evaluation.  

The Board reiterates that the Veteran statements, which 
allege that that his symptoms began in 1997 and have become 
worse since service, are found to be less probative than the 
objective medical evidence of record and the contemporaneous 
statements he provided at the time of treatment.  See Rucker, 
10 Vet. App. at 73.

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that gastrointestinal symptoms were not 
"chronic" as defined by VA as is necessary to establish 
entitlement to service connection for a disorder based upon 
an undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317 when, as is the case here, the disability did not 
become manifest during service in the Southwest Asia theater 
of operations.  

Further, even assuming that the Veteran's claim did not fail 
under the element of chronicity, the Board notes that 
38 C.F.R. § 3.317 defines objective indications of a chronic 
disability to include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, not-medical indicators that are capable of independent 
verification.  

Here, it is significant that post-service medical evidence is 
completely negative for objective indications of a chronic 
disability.  Despite the Veteran's complaints of 
constipation, his December 2005 colonoscopy revealed no 
abnormalities with the exception of internal hemorrhoids, 
which are not symptoms indicative of a chronic 
gastrointestinal disorder.  

Additionally, despite receiving a speculative diagnosis of 
"constipation - suspect IBS" from his private physician in 
June 2006, physical examination at that time failed to 
identify any objective indications of a gastrointestinal 
disorder.  In fact, it was noted that his abdomen was 
"[s]oft and nontender.  There is no hepatosplenomegaly.  
Bowel sounds are active.  No guarding or rigidity.  No 
organomegaly.  No bruit.  No evidence of hernia."  

Moreover, an August 2008 VA examination also expressly found 
that there was a lack of "objective evidence of a 
gastrointestinal disorder."  The VA examiner explained that 
"there is no medical evidence, except for the [V]eteran's 
own statements, of continual and/or recurrent medical 
complaints."  Accordingly, the Board finds that objective 
evidence of a chronic disability, as defined by 38 C.F.R. 
§ 3.317, has not been shown.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2006 and January 2007 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the November 2006 
and January 2007 letters also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, and the 
Veteran submitted private treatment records and statements on 
his behalf.  

Next, a specific VA medical examination and opinion pertinent 
to the issue on appeal was obtained in August 2008.  The 
Board also finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file and medical documentation, interviewed the 
Veteran, and conducted a physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for IBS, to include as due to an 
undiagnosed illness, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


